Case 1:19-cv-18948-JHS-KMW Document 26 Filed 09/30/20 Page 1 of 4 PageID: 113




                                                               September 30, 2020

   VIA ECF
   The Honorable Judge Joel H. Slomsky
   United States District Court
   Eastern District of Pennsylvania
   James A. Byrne U.S. Courthouse
   601 Market Street
   Philadelphia, PA 19106

                         RE:     Weinman v. Cannon, et al. 19-CV-18948

   Dear Your Honor:

          The parties write to respectfully request a ninety-day extension to complete fact
   discovery in the above-captioned matter. The factual discovery deadline is presently set
   for October 30, 2020. The parties are requesting a fact discovery deadline of January 28,
   2021 for the following reasons.

          Plaintiff filed her complaint in the above-captioned matter on October 14, 2019.
   All Defendants filed answers to Plaintiff’s complaint in December 2019. The parties
   engaged in an initial conference with New Jersey District Court Magistrate Judge Karen
   Williams on January 16, 2020. On May 27, 2020, the matter was reassigned to Your
   Honor for all further proceedings.

           During the initial telephone status with Your Honor on June 16, 2020, all parties
   had issued written discovery requests, Plaintiff had responded to all written discovery
   requests as of June 15, 2020, and Plaintiff was awaiting responses to her written
   discovery requests from all Defendants. Plaintiff received written discovery responses
   from Defendant Cannon on July 17, 2020 and Defendant Gallagher on August 3, 2020.
   Defendants Jordan and Wildwood first responded to Plaintiff’s written discovery requests
   on July 23, 2020, however, paper discovery was withheld pending the entry of the parties
   stipulated discovery confidentiality order.

           On August 3, 2020, Plaintiff received a letter from counsel for Defendants
   Wildwood and Jordan stating all Defendants were interested in potentially submitting this
   case to mediation sooner than the previously scheduled November 4, 2020 mediation date
   before Magistrate Judge Wells in an effort to save significant legal expenses and costs.

                                               1
Case 1:19-cv-18948-JHS-KMW Document 26 Filed 09/30/20 Page 2 of 4 PageID: 114




   Plaintiff agreed to proceed to non-binding mediation sooner rather than later but
   requested that she receive the additional discovery, which was subject to the then-
   proposed confidentiality order from the City in advance of the mediation to make it
   worthwhile.

           On August 20, 2020 the discovery confidentiality order was entered by Your
   Honor and Defendants Jordan and Wildwood amended their responses to Plaintiff’s
   written discovery requests on September 3, 2020. Plaintiff received supplemental paper
   discovery from Defendants on September 8, 2020. Additionally, on September 2, 2020,
   Plaintiff wrote a deficiency letter to Defendant Cannon for failing to respond sufficiently
   to Plaintiff’s interrogatories and document requests. The parties engaged in a meet and
   confer on September 24, 2020 to discuss outstanding discovery disputes.1

           During the meet and confer, the parties agreed to file a letter with Magistrate
   Judge Wells to inquire about whether mediation could take place prior to November 4,
   2020. Although, at the suggestion of the Defendants, the parties initially contemplated
   conducting mediation before retired Superior Court Judge Michael Donio, Plaintiff
   ultimately declined to proceed with mediation before retired Judge Donio, because the
   earliest date on which the retired judge could entertain the parties was November 6, 2020
   and the retired-judge charges a substantial fee that Plaintiff concluded was an
   unreasonable expenditure of resources.

          As of today, the parties are scheduled for mediation with Magistrate Judge
   Wells on November 4, 2020. The parties plan to continue to work through any remaining
   discovery disputes in the interim and plan to secure dates for the parties this month,
   however, the parties are jointly seeking an additional 90 days from October 30, 2020 until
   January 28, 2021 to conclude fact discovery.

                                                 Respectfully submitted,

                                                 BONJEAN LAW GROUP, PLLC

                                                 /s/ASHLEY COHEN
                                                 One of the Attorneys for Plaintiff Weinman


   1
    Plaintiff intends to file a motion to compel Defendant Cannon to amend his responses to Plaintiff’s
   written discovery requests pursuant to Fed. R. Civ. P. 33 and 34 since the parties are unable to resolve this
   dispute.
                                                         2
Case 1:19-cv-18948-JHS-KMW Document 26 Filed 09/30/20 Page 3 of 4 PageID: 115




                                Jennifer Bonjean
                                Ashley Cohen
                                Bonjean Law Group PLLC
                                467 St. Johns Place
                                Brooklyn, New York 11238
                                718-875-1850
                                718-230-0582 (fax)
                                Ashley@bonjeanlaw.com
                                Jennifer@bonjeanlaw.com

                                BIRCHMEIER & POWELL LLC

                                /s/ JAMES R. BIRCHMEIER
                                Attorneys for Defendants City of Wildwood
                                and Police Officer Robert Jordan

                                James R. Birchmeier
                                Birchmeier & Powell, LLC
                                1891 State Highway 50
                                P.O. Box 582
                                Tuckahoe, NJ 08250
                                609-628-3414
                                609-628-2966
                                jbirchmeier@birchmeierlaw.com

                                MADDEN & MADDEN, P.A.

                                /s/ PATRICK J. MADDEN
                                Attorney for Defendant Kenneth Gallagher

                                Patrick J. Madden, Esquire
                                Madden & Madden, P.A.
                                108 Kings Highway East, Suite 200
                                P.O. Box 210
                                Haddonfield, NJ 08033
                                856-428-9520 (ext. 313)
                                856-428-7335 (fax)
                                pjm@maddenmadden.com

                                      3
Case 1:19-cv-18948-JHS-KMW Document 26 Filed 09/30/20 Page 4 of 4 PageID: 116




                                REYNOLDS & HORN, P.C.

                                /s/ THOMAS B. REYNOLDS
                                Attorney for Defendant Officer Thomas Cannon

                                Thomas B. Reynolds, Esquire
                                Reynolds & Horn, P.C.
                                116 South Raleigh Avenue, Suite 9B
                                Atlantic City, NJ 08401
                                609-334-4719
                                treynolds@reynoldshorn.law.com




                                      4
